DETAILED ACTION
	Acknowledgment and entry of the Amendment submitted on 5/4/22 is made.  The 1.132 Declaration by Inventor Su-Hyun Ryu has also been entered and is addressed below.
	Claims 1-17 are currently pending.
	Claims 1-9 and new claims 15-17 are currently under examination.
	
	Claims 10-14 remain withdrawn for being drawn to a non-elected invention.

Allowable Subject Matter
1.	Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112-2nd paragraph
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite because it is unclear what structure is encompassed by the term “coregulatory factor protein”.   The claim recites a nucleotide sequence for any co-regulatory factor and for nucleic acid sequence encoding λC1 yet no sequence are provided for the genes and/or the proteins which they encode.  The claim is also vague and indefinite because it the mere recitation of the name, i.e., nucleotide sequence encoding coregulatory factor, co-regulatory protein capable of binding an gene encoding ER LBD, etc., to describe the invention is not sufficient to satisfy the Statute's requirement of adequately describing and setting forth the inventive concept.  It is unclear which structures are represented by these names.  The claim should provide any structural properties, such as the nucleic acid of the genes and/or the amino acid sequence of the protein they encode, which would allow for one to identify mutated/transformed bacterial strain without ambiguity.  The mere recitation of a name does not adequately define the structure.  While the specification can be used to provide definitive support, the claims are not read in a vacuum.  Rather, the claim must be definite and complete in and of itself.  Limitations from the specification will not be read into the claims. The claims as they stand are incomplete and fail to provide adequate structural properties to allow for one to identify what is being claimed.  Dependent claims 2-9 and 17 do not cure the ambiguity set forth above and recite additional genes and transcription factors without adequate structural features.
Newly amended claim 6 is vague and indefinite because it fails to provide a reference SEQ ID NO. for the amino acids recited in the claim.  Appropriate clarification and/or correction is required.
	Appropriate correction and/or clarification is required.

Response to Applicants’ arguments:
	While the amendment to the claims obviated some of the 112, 2nd rejections, they failed to address the issues recited above.
Claim Rejections - 35 USC § 112-Written Description
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-9 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant claims are drawn to transformed bacterial strains comprising plasmids which have genes encoding any co-regulatory factor, ΛC1 protein, ER LBD and αNTD.  To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession the claimed invention. Applicants have not described the genus of claimed transformed bacterial strains and the plasmids they describe such that the specification might reasonably convey to the skilled artisan that Applicants had possession of the claimed invention at the time the application was filed. 
The purpose of the "written description" requirement is broader than tomerely explain how to "make and use"; the applicant must convey with reasonableclarity to those skilled in the art that, as of the filing date sought, he or she was inpossession of the invention. The invention is, for purposes of the "writtendescription" inquiry, whatever is now claimed. See Vas-Cath, Inc. v. Mahurkar,935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).Furthermore, the written description provision of 35 USC § 112 is severable fromits enablement provision; and adequate written description requires more than amere statement that it is part of the invention and reference to a potential methodfor isolating it. The nucleic acid itself is required.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, "'Written Description" Requirement (66 FR 1099-1111, January 5,2001) state, "[p]ossession may be shown in a variety of ways including description of an actualreduction to practice, or by showing the invention was 'ready for patenting' such asby disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention" (Id. at 1104). Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was "ready for patenting" by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed. The Guidelines further state, "[f]or inventions in an unpredictable art, adequatewritten description of a genus which embraces widely variant species cannot beachieved by disclosing only one species within the genus'" (Id. at 1106);accordingly, it follows that an adequate written description of a genus cannot beachieved in the absence of a disclosure of at least one species within the genus. Therefore, absent a detailed and particular description of a representative number, or at least a substantial number of the members of the genus, the skilled artisan could not immediately recognize that Applicants were in possession of the claimed genus of transformed strains at the time of filing. 
The scope of the claim includes numerous structural variants and the genus is highly variant because a significant number of structural differences between genus members is permitted. The specification does not describe any members of the claimed genus by complete structure. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus, and thus, that the applicant was not in possession of the claimed genus. The claimed subject matter is not supported by an adequate written description because a representative number of species has not been described. 
There are no drawings or structural formulas disclosed of any of thesetransformed bacterial strains with the exception of a bacterial strain comprising a plasmid which has the nucleic acid of SEQ ID NO: 1 or 3 and a plasmid which had the nucleic acid of SEQ ID NO: 2.   There is no teaching in the specification regarding transformed bacterial strain with other plasmids or specific teaching of these plasmids.  	Based on the lack of knowledge and predictability in the art, those of ordinaryskill in the art would not conclude that the applicant was in possession of theclaimed genus based on disclosure of the single species. 
Factors to be considered in determining whether undue experimentation isrequired, are set forth in In re Wands 8 USPQ2d 1400. They include (1) thequantity of experimentation necessary, (2) the amount of direction or guidancepresented, (3) the presence or absence of working examples, (4) the nature of theinvention, (5) the state of the prior art, (6) the relative skill of those in the art, (7)the predictability or unpredictability of the art and (8) the breadth of the claims. 
Applying the above test to the facts of record, it is determined that 1) nodeclaration under 37 C.F.R. 1.132 or other relevant evidence has been made ofrecord establishing the amount of experimentation necessary, 2) insufficientdirection or guidance is presented in the specification with respect to the genus of claimed transformed strains/plasmids 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). With regard to (4) the nature of the invention and (5) the state of the prior art, these have been discussed above. One of skill in the art would require guidance, in order to make or use the claimed strains as instantly claimed. 
Response to Applicants’ arguments:
Applicants arguments, briefly summarized, recite that:
…the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See M.-P.E.P. 2163.I1.3 i.

Furthermore, for some arts, there is an inverse correlation between the level of skill and knowledge in the art and the specificity of disclosure necessary to satisfy the written description requirement. Information which is well known in the art need not be described in detail in the specification. See M.P.E.P. 2163.IL.2.

 With respect to coregulatory factors, the specification specifically discloses RIP140 protein, TIF2 protein, TIF1 protein and SRC1 protein. Furthermore, Applicant not only enumerated representative coregulatory factors but experimentally confirmed their functionality as described in Experiments 1 and 2 on pages 14-20 of the original specification.

The experimental results are shown in Figures 6 through 10.

Figures 7-10 show experimental results confirming the sensitivity of the sensor strain using TIF2 protein as a coregulatory factor with respect to various concentrations of estradiol, estrone, estriol, bisphenol A, nonylphenol, bisphenol S and bisphenol E.	

	Additional experimental results are provided in the Declaration by Dr. Su-Hyun RYU submitted herewith. These results demonstrate that biosensors using SRC1 and SRC3 as well as RIP140 and SRC2 (TIF2) can be fabricated. In addition, various co-regulators known to have ligand-dependent interactions with estrogen receptor proteins are known from the previous 
studies.

	These arguments and the Declaration have been fully and carefully considered but are not deemed persuasive because they are not commensurate in scope with the claimed invention.   Claim 1 does not recite RIP140, TIF2, TIF1 or SRC1.  Claim 1 does not recite any co-regulatory factor proteins and broadly encompass any structure from any source with the broad description ‘co-regulatory’.  The four proteins recited in claim 2 are not sufficient to provide adequate written description for the full scope of the claim.  At a bare minimum, the cofactors from claim 2 should be incorporated into independent claim 1.  The 1.132 Declaration provides no other examples than the recited RIP140, TIF2 (SRC2), TIF1 or SRC1 in different combinations.  This does not provide support for the Genus in claim 1, e.g., any coregulatory factor protein.  

Status of Claims:
	Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 1-9 and 17 remain rejected.
	The closest prior art, Lee et al. (Environ. Mutagens & Carcinogens. 22-3: 175-182. 2002) differs from the claimed invention since a bacterial strain is not used and, in addition, because the claimed bacterial strains have a gene for encoding a co-activator interacting with an estrogen receptor ligand binding site which is spliced into a gene for encoding λC1 protein, and a gene for ER LBD is spliced into a gene for encoding αNTD protein.  These differences are not taught or suggested by the prior art.
	As Applicants have described in the specification, conventionally, a yeast-based yeast two-hybrid system has been used to detect protein-protein interactions or protein-DNA interactions, but compared to bacteria, yeast has a very high similarity to humans in terms of a gene sequence. For example, yeast contains a protein similar to a coactivator such as human DP97 or REA. Therefore, such proteins are likely to interfere with sensing of an environmental hormone by binding to an estrogen receptor while the environmental hormone is actually sensed by the yeast two-hybrid system. Furthermore, since there are many possibilities for yeast to have proteins, other than the above-described DP97 or REA, capable of binding to an estrogen receptor, the bacteria-based detection method according to the present invention is more advantageous than the yeast two-hybrid system. When the estrogen receptor protein binds to ligand compounds such as an estrogen, it may bind with a coregulatory factor protein which assists or suppresses a protein activity. In other words, in the present invention, as the ER LBD binding to an estrogenic compound as a ligand is coupled with a coregulatory protein, the estrogenic compound may be detected by a phenomenon of the expression of a reporter gene hormone by binding to an estrogen receptor while the environmental hormone is actually sensed by the yeast two- hybrid system. 

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        7/18/22